Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Append to the title the following: -- FOR DETERMINING A PATCH CHART CONFIGURATION --

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In review of each prior art, the Examiner found that while each were relevant by virtue of being from the same field of endeavor, they each did not suggest the below detailed grounds for allowance.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD FOR DETERMINING A PATCH CHART CONFIGURATION.
Claims 1-10 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “...  the circuitry is configured to determine a gradation change width of each color material based on a degree of change of a device value of each color material.”
Independent claim 10 is similarly cited as claim 1 above.
Dependent claims 2-6 are inherently allowed.
Claim 7: “...  the circuitry is further configured to determine a change target color material, of which gradation is to be changed, based on a degree of change of a device value of each color material.”
Dependent claims 8 and 9 are inherently allowed.
The closest prior art to Yoshida, US Patent 10291826, discloses generating a chart utilizing a distance from a particular color in a color space.  However, Yoshida does not suggest the above cited grounds for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672